Smith, J.
The plaintiff’s petition shows that he entered into a written contract with the defendant, pursuant to which he deposited $150, for the “right of exclusive sale of Grant Motor Cars in Thomas County,” the deposit to be refunded on his sale of four ears. In this action he sought to recover the deposit. The sale of the four cars was a condition precedent to his recovery of the deposit; and it not appearing from the petition that he complied with this condition, or that he had *307any valid reason for non-compliance, or that the defendant had in any way breached the contract, no cause of action was set forth, and the trial court properly dismissed the petition on demurrer. See Griswold v. Scott, 13 Ga. 210 (2); Kimbrough v. Worrill, 38 Ga. 119; Baker v. Tillman, 84 Ga. 401 (11 S. E. 355); Life Insurance Company of Virginia v. Proctor, 18 Ga. App. 517 (89 S. E. 1088).
Decided October 20, 1919.
Complaint; from city court of Cairo—Judge Bigsby. May 26, 1919.
Titus, Dehle & Hophins, for plaintiff.
M. L. Ledford, for defendant.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.